Citation Nr: 0812460	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-41 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for lower extremity 
radiculopathy, claimed as secondary to service-connected low 
back disability.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to May 1978.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the Boise, Idaho Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  It is not shown that the veteran currently has lower 
extremity radiculopathy.

2.  At no time during the appeal period is the veteran's 
lumbar spine disability shown to have been manifested by 
ankylosis, incapacitating episodes of intervertebral disc 
syndrome, or neurologic symptoms warranting separate rating.


CONCLUSIONS OF LAW

1.  Service connection for lower extremity radiculopathy, 
including as secondary to the veteran's service-connected low 
back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).

2.  A rating in excess of 40 percent is not warranted for the 
veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (Codes) 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A February 2005 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims and advised him of his and VA's responsibilities in 
the development of the claims.  This letter also advised him 
to submit relevant evidence in his possession.  While he was 
not provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by the timing of such notice, as the 
instant decision does not address any effective date matters.  
An October 2005 statement of the case (SOC) notified him of 
what the evidence showed, of the governing legal criteria, 
and of the basis for the denial of his claim.  

The Board finds that while no individual piece of 
correspondence from the RO to the veteran was of itself 
entirely Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
content-compliant, several notices, in combination provided 
all critical information necessary in increased rating claims 
per Vazquez-Flores.  A June 2005 letter advised that veteran 
that to warrant an increased rating evidence would have to 
include a showing a worsening symptoms, and their effect on 
function; the October 2005 statement of the case (SOC) 
provided all the criteria for rating disability of the spine, 
including what specific findings would warrant an increase; 
and a March 2006 letter provided specific examples of types 
of evidence that could corroborate the claim for increase.  
While all this notice was not pre-decisional, the claim for 
increase was readjudicated after all critical notice was 
provided, and after the veteran had opportunity to respond.  
See May 2006 supplemental SOC.  The veteran is not prejudiced 
by this process.  Furthermore, the Board finds that he has 
exhibited actual knowledge of what is necessary to 
substantiate his claim for a higher rating, as he clearly 
seeks to establish that he has neurological symptoms 
warranting a separate rating.  He is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier, nor is it otherwise alleged.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained; 
he stated in April 2006 correspondence that he did not have 
any additional evidence.  He was afforded VA evaluations in 
February 2005 and May 2006.  VA's duty to assist him is met.  
Accordingly, the Board will address the merits of these 
claims.

Factual Background, Criteria, and Analysis

The veteran's service medical records (SMRs) are silent for 
complaint, symptom, or diagnosis of lower extremity 
radiculopathy.  Service connection for a low back disability, 
rated non-compensable, was granted by a November 1982 rating 
decision.  A September 1995 rating decision and a January 
1997 rating decision increased the rating to 10 percent and 
40 percent (respectively).

October 2003 to April 2006 VA records include October and 
November 2003 notations that the veteran was seen for 
complaints of right leg pain which he described as "going 
down his buttocks, lateral aspect of the thigh, back of his 
calf, and into the arch of his foot".  Physical examinations 
revealed that his gait, balance, toe walk, and heel walking 
were all within normal limits.  Muscle strength was 5/5, and 
deep tendon reflexes were normal.  The assessment was lower 
back pain with lower extremity radiculopathies, right greater 
than left.  

A November 2003 lumbar spine MRI revealed no significant 
central stenosis or nerve root impingement.  

On February 2005 VA examination, the veteran reported 
constant low back pain.  He stated that it was worse when he 
stands, sits or walks for any length of time.  He complained 
of frequent cramping sensation in his feet and calves.  He 
indicated that the cramping was a constant sensation, but was 
worse when his back pain was worse.  The examiner noted that 
the veteran did not have classical radicular symptoms in his 
legs.  The veteran described a feeling of weakness in his 
legs and said that he thought he might fall.  He described 
numbness in his feet.  He complained of intermittent loss of 
bowel function; however, he reported that his bladder 
function was normal.  

Physical examination revealed that lumbar spine flexion was 
to 50 degrees; right and left tilting was to 20 degrees; 
right and left rotation was to 20 degrees; straight leg 
raising in the sitting position was to 90 degrees; and 
straight leg raising in the supine position was to 45 
degrees, at which point the veteran complained of intense low 
back pain.  The posterior muscles were slightly tight but not 
particularly tender.  Lower extremity strength was normal.  
There was no muscle atrophy, and there were no 
fasciculations.  Tone, posture, and routine gait were normal.  
The examiner noted that the veteran used a cane, but was 
capable of walking without the cane; the cane added very 
little to gait, and the veteran tended to carry the cane 
rather than use it.  Tandem walking was normal, and Romberg 
testing was negative.  Lower extremity reflexes were within 
normal limits.  On sensory examination, the veteran responded 
very briskly to pinprick sensation on the dorsum and the 
soles of his feet, but claimed he could not feel pin 
sensation in the distal or proximal legs.  Position sense was 
intact; vibratory sense was normal; the skin over the feet 
was normal; and the dorsalis and pedis posterior tibialis 
pulses were felt.

The examiner opined:

"There is no evidence of a peripheral sensory 
neuropathy in the lower extremities.  The sensory loss 
described by the veteran is inconsistent with any 
specific neurological disorder and I think is being 
exaggerated by the veteran.  [He] does have some 
degenerative changes in his lumbar spine as noted on the 
MR scan done in November of 2003.  These changes are 
spondylitic in nature, and there is no clear evidence of 
nerve root compromise on the MR scan, nor for that 
matter on clinical examination.  The positive straight 
leg raising in the supine position is offset by the 
normal straight leg raising in the sitting position, and 
this would strongly suggest that the veteran is 
exaggerating his complaint".

An October 2005 record notes that the veteran was seen for 
complaints of right leg radiculopathy.  He reported that he 
had constant low back pain with intermittent pain in both 
legs, right greater than left.  He stated that he had 
numbness and tingling in the arms but not in the legs or 
feet.  He indicated that his legs were weak globally.  He 
reported constipation/diarrhea intermittently.  He denied 
urinary or bowel incontinence.  A Nerve conduction study/EMG 
impression was: normal study; no electrodiagnostic evidence 
of right lumbosacral radiculopathy, peripheral mono- or 
polyneuropathy, or myopathy; physical examination indicates 
facetogenic low back pain.

On May 2006 VA examination, the veteran stated that he was 
unable to work because of persistent low back pain.  He 
reported constant back pain, rated as 7-8 on a scale of 10.  
He reported that four to five times a month he would have a 
flare-up rated as 11 on a scale of 10, and lasting three to 
four days.  Wth the flare-ups he has increased pain and 
decreased range of motion where he "can't bend at all".  He 
reported weakness, fatigue, and incoordination.  He described 
bilateral shooting pains to his toes with flare-ups, and 
indicated that at such times his entire legs would become 
weak.  He denied numbness in the legs.  He reported he had 
bowel incontinence a couple of times.  He indicated that he 
could walk a couple hundred feet.  He denied incapacitating 
episodes.  He stated that his daughter and son-in-law did 
most of his cooking and cleaning, but that he was able to do 
some housework.  He exercised three times a week, doing 
"Sumo" exercises which kept his upper body strong.

Physical examination revealed that the veteran was able to 
move freely and appeared to be in no acute distress.  His 
posture and gait were normal and he used no assistive 
devices.  His heel and toe walk was normal.  Range of motion 
(with lots of grimacing noted)revealed flexion was to 90 
degrees with pain at 70 degrees; extension was to 30 degrees 
with pain at 30 degrees; right and left lateral flexion was 
to 20 degrees with pain at 20 degrees; right and left lateral 
rotation was to 30 degrees with pain at 30 degrees.  
Repetitive motion increased his pain.  It was noted that 
there was no spasm; however, there was tenderness over the 
sacral area.  Physical examination of the lower extremities 
revealed that strength was 4/5.  Sensation and reflexes were 
normal.  Straight leg raising produced back pain bilaterally 
and right hip pain with right testing.  There was no 
radiation.  The diagnosis, in pertinent part, was lumbar 
degenerative disc disease with no evidence of radiculopathy.

Secondary service connection:

Lower extremity radiculopathy was not manifested in service, 
and it is not alleged that such disability is related 
directly to the veteran's service.  The theory of entitlement 
asserted in this claim is one of secondary service 
connection, i.e., that the claimed disability was caused or 
aggravated by the veteran's service connected low back 
disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall [also] be 
service connected.  38 C.F.R. § 3.310(a).  

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (a medical diagnosis) of current disability; (2) 
evidence of a service-connected disability; and (3) competent 
evidence of a nexus between the service-connected disability 
and the claimed disability for which secondary service 
connection is sought.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The only competent (medical) evidence of record that directly 
addresses whether the veteran has a disability entity of 
lower extremity radiculopathy consists of the reports of VA 
examinations, at which times pertinent clinical evaluation 
and diagnostic studies (MRI, NCS/EMG) were normal.  The 
examiners opined that the veteran's pain complaints were 
exaggerated and that there was no evidence of lower extremity 
radiculopathy.  There is no competent (medical opinion) 
evidence to the contrary.  

The Board is aware that the veteran continues to complain of 
pain in the lower extremities; significantly, pain, by 
itself, without a diagnosed or identifiable underlying malady 
or condition, is not a disability for which service 
connection may be granted. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).]  Here, there is objective 
evidence of underlying pathology to account for the veteran's 
pain complaints.

The veteran's own assertions to the effect that he has lower 
extremity radiculopathy secondary to his service connected 
low back disability are not competent evidence.  As a 
layperson, he is not competent to offer an opinion regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-45 (1992).  He has been advised that as a threshold 
matter, he must present some evidence that he actually has 
the disability for which service connection is sought.  He 
has presented no such evidence.

Because there is no medical diagnosis of the disability for 
which service connection is sought (and no clinical 
findings/diagnostic studies suggesting such disability 
exists), the threshold requirement for establishing service 
connection (including secondary service connection) is not 
met.  Accordingly, this claim must be denied.

Increased rating:

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service-connected low back disability may be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (with separate evaluation for any 
neurologic abnormality) or based on Incapacitating episodes.  
See 38 C.F.R. § 4.71a, Codes 5242, 5243.   Given that the 
veteran has already been assigned a 40 percent rating for his 
low back disability, the focus is on criteria that would 
allow for a rating in excess of 40 percent.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent rating for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
60 percent rating for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

On close review of the record, the Board found no distinct 
period of time during the appeal period when the veteran's 
service-connected low back disability was manifested by 
symptoms of such nature and gravity as to warrant a rating in 
excess of 40 percent.  

Bedrest for incapacitating episodes of disc disease was not 
prescribed by a physician at any time during the appeal 
period (and the veteran has denied such episodes); forward 
flexion of the thoracolumbar spine has consistently been to 
50 degrees or more.  Separately ratable neurologic symptoms 
are not shown (see determination above denying service 
connection for lower extremity radiculopathy).  The spine has 
never been described as ankylosed (notably, such report would 
be inconsistent with the ranges of motion described on 
examinations).   In short, the disability picture presented 
does not warrant a rating in excess of 40 percent under any 
of the applicable criteria.  

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  Inasmuch 
as it is neither shown nor alleged that the low back 
disability has required frequent hospitalization, caused 
marked interference with employment (although he is not 
employed, the record does not show this is primarily due to 
his service-connected low back disability), or involves any 
other factors of similar gravity which would render schedular 
evaluation inadequate, referral for extraschedular 
consideration is not indicated.  

The preponderance of the evidence is against this claim; 
hence, it must be denied.


ORDER

Service connection for lower extremity radiculopathy, 
including as secondary to the veteran's service-connected low 
back disability, is denied.

A rating in excess of 40 percent for low back disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


